Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given telephonically with Mr. Babak 
Monajemi (Reg. No. 68,060) on June 27, 2022.

Claims 15 of the application has been amended as follows:

Claim 15. 	(Currently Amended) The system of claim [[12]] 11, wherein the at least one processor is further configured to: 
send the sensor fusion manifest to be carried out on a remote computing system.
	

Response to Arguments

Applicant’s arguments, see pg. 7, line 13 – pg. 9, line 5, filed June 13, 2022, with respect to 
claims 1, 3-5, 7-11, 13-15, and 17-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of April 11, 2022 has been withdrawn. 

Allowable Subject Matter

Claims 1, 3-5, 7-11, 13-15, and 17-20 are allowed.
	The following is an examiner’s statement for reasons for allowance:
	Regarding claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	determining candidate sensors present in the specified environment that may be used to obtain at least a portion of the desired data, the candidate sensors being determined by analyzing the sensor fusion intent using one or more semantic mapping, ontologies, or natural language processing to extract information to identify the candidate sensors from a registry of smart objects, the registry of smart objects identifying the candidate sensors and their associated functions, the smart objects being digital replicas of the candidate sensors in the specified environment taken in combination with the other limitations of claim 1.
	Claim 3-5 and 7-10 are allowed by virtue of their dependence from claim 1.  
	Claim 11 is allowed over the prior art of record for reasons analogous to those set forth above in connection with claim 1.  Claims 13-15, and 17-20 are allowed by virtue of their dependence from claim 11.

The closest prior art of record includes Ye et al. (US 2019/0273909 A1), hereinafter Ye and 
Sankar et al. (US 2016/0299959 A1), hereinafter Sankar.  Ye teaches receiving from a domain expert having a specialized knowledge of a context associated with desired data, a sensor fusion intent description of the desired data from certain sensors in a specified environment for fusion across the certain sensors to generate the desired data (Ye, e.g., see figs. 1-3 and para. [0069], as well as para. [0071]), determination of candidate sensors present in the specified environment that may be used to obtain at least a portion of the desired data based, at least in part, on the certain sensors and the desired data indicated by the sensor fusion intent (Ye, e.g., see fig. 2 and para. [0069], [0062], [0066], [0069], and [0083]), transforming the sensor fusion intent into a sensor fusion manifest by selecting a plurality of the candidate sensors to obtain respective output data, and by defining at least one action to fuse the respective output data into the desired data, wherein the sensor fusion manifest includes an identification of the selected candidate sensors and the at least one action to fuse the respective output data from the selected candidate sensors into the desired data and the selected candidate sensors are implemented as nodes in a network environment to provide data fusion across at least a portion of the network environment (Ye, e.g., see figs. 2-3 and para. [0071], [0096], [0082], [0010-0025], [0216], and [0089]), determination of the candidate sensors present in the specified environment includes identifying candidate sensors from a registry of smart objects that identifies the candidate sensors and their associated functions, the smart objects being digital replicas of the candidate sensors in the specified environment (Ye, e.g., see para. [0066] and [0219]).  Upon further consideration, in connection with Ye, it would not be obvious to combine semantic mapping, ontologies, or other natural language to Ye as Ye’s invention is directed towards transduced physical properties in the environment and does not examine language.  Therefore, Ye and Sankar, as considered and understood by the examiner, taken alone or in combination, do not teach or fairly suggest the step of analyzing the sensor fusion intent using semantic mapping, ontologies, or other natural language processing to extract information used to identify the candidate sensors from the registry of smart objects, as required by claims 1 and 11.  

Any comments considered necessary by applicant must be submitted no later than the payment of 
the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 5626140 A to Feldman et al. relates to a system and method of multi-sensor fusion of physiological measurements.
US 6801878 B1 to Hintz et al. relates to a system and method for managing sensors of a system.
US 2015/0127300 A1 to Bluming et al. relates to sensor selection based on context and policy.

Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863                                                                                                                                                                                                        
/DANIEL R MILLER/Primary Examiner, Art Unit 2863